Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2-23-21 have been considered, but are not persuasive of non-obviousness.
	In light of the amendment to claim 1 filed 2-23-21, the heading of rejection in paragraph 3 of the Final Office action dated 1-6-21 simplifies to: Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbelleau et al (US 2003/0155060) in view of Monnerie (US 2005/0252593), Baldwin et al (US 2009/0090447), Wilson (US 6,374,883) and Europe 684 (EP 415684).  It is noted that the subject matter added to claim 1 in the after final amendment filed 2-23-21 was addressed in the paragraph spanning pages 6 and 7 of the Final Office Action.
Applicant argues that Herbelleau et al does not disclose that the shoulder thickness of the tread is at least equal to 1.2 times the shoulder thickness of the reinforcement and that the figures in Herbelleau are merely diagrammatic / not to scale representative of a tire.  These arguments are not persuasive.  The applied prior art renders obvious providing Herbelleau et al's aircraft tire such that the tread thickness at the EP is 2.9 times thickness of reinforcement.  See page 7 of Final Office Action. Herbelleau et al's tire inherently has a shoulder thickness and FIGURE 1 of Herbelleau et al shows shoulder thickness of tread is greater than tread thickness at EP.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  When Herbelleau et al's aircraft tire is provided 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 11, 2021